DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/14/2020, with a request for continued examination filed 10/14/2020
Claims 1-21 are pending.
Claims 1, 5-7, 13, 16, 18, 20, and 21 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.


Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner's statement of reasons for allowance:




(Claim 1) "…optimize a toolpath for the printing component as each layer of the component is formed; an optimization subsystem configured to: enable manufacturability constraints of a printing process to be defined; define optimized toolpaths for each layer of the component using contours of a level set function; use the optimized toolpaths to generate code for controlling movement of the printing component relative to the substrate such that the code defines a shortest continuous toolpath for each said optimized toolpath of a given said layer that avoids overlap of any portion of the optimized toolpath within a given said layer, and which helps to optimize at least one selected property of a finished component made using the system; and the electronic controller configured to use the code to control the motion control subsystem to move one of the printing component or the substrate, in accordance with the optimized toolpaths, to create the component in a layer-by-layer operation.",


(Claim 20) "…optimize a toolpath for the printing nozzle as the flowable material is deposited on the substrate or on a previously formed layer; an optimization subsystem to: enable manufacturability constraints of a printing process to be defined; define optimized toolpaths for each layer of the component using contours of a level set function; define the level set function with a set of control 

(Claim 21) "…optimize a toolpath for the printing component as the printing component forms a layer of a component; using an optimization subsystem to: enable manufacturability constraints of a printing process to be defined; define optimized toolpaths for each layer of the component using contours of a level set function, wherein the level set function is defined using a fixed, predetermined grid; use the optimized toolpaths to generate code for controlling movement of the printing component relative to the substrate such that the code defines a shortest continuous toolpath for each said layer that avoids overlap of any portion of the optimized toolpath within a given said layer, and which helps to optimize at least one property of a finished component made using the method; and to cause the electronic 


in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117